Case 1:21-cv-00181-RLY-MJD Document 58 Filed 05/10/21 Page 1 of 2 PageID #: 794




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 SHARMAINE LEWIS,                                      )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:21-cv-00181-RLY-MJD
                                                       )
 NATIONAL BOARD OF OSTEOPATHIC                         )
 MEDICAL EXAMINERS, INC.,                              )
                                                       )
                                Defendant.             )



                           MINUTE ENTRY FOR MAY 10, 2021
                          TELEPHONIC STATUS CONFERENCE
                     HON. MARK J. DINSMORE, MAGISTRATE JUDGE


         The parties appeared by telephone for a Status Conference. The parties discussed the

 status of and future plans for discovery. Following a discussion with the parties regarding

 Plaintiff's issues with Defendant's responses to Plaintiff's interrogatories and request for

 production, Plaintiff was authorized to file a motion to compel if the parties are unable to resolve

 their dispute in light of the discussion.

         This matter is scheduled for a telephonic status conference on Thursday, June 10, 2021

 at 4:45 p.m. (Eastern) to discuss case status. Counsel shall attend the status conference by

 calling the designated telephone number, to be provided by the Court via email generated by the

 Court's ECF system.



         Dated: 10 MAY 2021
Case 1:21-cv-00181-RLY-MJD Document 58 Filed 05/10/21 Page 2 of 2 PageID #: 795




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the Court's ECF system.
